 Case 2:20-cr-00185-BRM Document 285 Filed 10/15/20 Page 1 of 1 PageID: 405




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
                                *      CRIM. NO. 20-185
     v.                         *
                                *
ZIKEME BROOKS                   *
                              *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

        In accordance with Standing Order 2020-06, this Court finds:
  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:
  ✔      Video Teleconferencing

         Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                Other:




Date:    10/15/2020
                                                             The Honorable Brian R. Martinotti
                                                             United States District Judge
